UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1018


ANDY CARL KUM,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: December 21, 2021                                Decided: December 22, 2021


Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


William Payne, PAYNE & ASSOCIATES, Washington, D.C., for Petitioner. Brian B.
Boynton, Acting Assistant Attorney General, Anthony D. Nicastro, Assistant Director,
Timothy Bo Stanton, Trial Attorney, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Andy Carl Kum, who claims to be a native and citizen of Cameroon, petitions for

review of an order of the Board of Immigration Appeals denying Kum’s third motion to

reopen his removal proceedings as time- and number-barred. Upon review, Kum’s brief

in this court fails to raise any arguments that respond to, or meaningfully challenge, the

Board’s rationale for denying his motion. See Fed. R. App. P. 28(a)(8)(A) (“[T]he

argument . . . must contain . . . appellant’s contentions and the reasons for them, with

citations to the authorities and parts of the record on which the appellant relies.”). It is well

established that “[f]ailure to comply with the specific dictates of [Rule 28] with respect to

a particular claim triggers abandonment of that claim on appeal.” Edwards v. City of

Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999). Accordingly, we agree with the

Attorney General that Kum has waived appellate review of the Board’s order, see Suarez-

Valenzuela v. Holder, 714 F.3d 241, 248-49 (4th Cir. 2013) (noting issues not raised in

appellate brief are waived), and thus we deny the petition for review.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          PETITION DENIED




                                               2